[ex101markhardingsepar_image1.gif]








[ex101markhardingsepar_image2.gif]

Exhibit 10.1
July 16, 2014
Mr. Mark A. Harding
Mailing Address


Re:     Separation Agreement
Dear Mark:
This letter is to confirm the terms of the agreement (“Agreement”) we have
reached concerning the separation of your employment with Farmer Bros. Co. (the
“Company”).
Nothing contained in this Agreement shall be construed as an admission of any
wrongdoing or liability by either you or the Company.
1.Separation
You and the Company have agreed to the separation of your employment with the
Company effective as of 5:00 p.m., Pacific Daylight Time, on July 31, 2014, or
such earlier date on which your employment relationship with the Company ends,
as provided in Section 20 below (the “Separation Date”).
Effective July 14, 2014, you assumed, and through the Separation Date you will
continue to assume, vacation status as provided in Section 2 below. During such
period you will not be required to come into the Company’s offices but you shall
be available telephonically during regular business hours to assist in the
transition of your general responsibilities and answer questions. You agree to
respond to any such request as soon as possible but in any case no later than
the next business day following the date of request.
You agree that by signing this Agreement you are formally resigning from any and
all offices of the Company, and any other position, office or directorship of
any Company subsidiary of any tier, and from all administrative, fiduciary or
other positions you may hold with respect to or relating to the Company or its
benefit plans, effective as of the date hereof. You agree to sign any additional
documents that may be required by the Company or law to effectuate such
resignations.
2.    Paid Days Off
Through July 11, 2014, you acknowledge and agree that you accrued Paid Days Off
(“PDO”) in the amount of 73.45 hours. You further agree that because of the
agreed upon separation of employment and the substantially reduced duties you
are required to fulfill from and after July 14, 2014, you will not accrue any
additional PDO from July 14, 2014 through the Separation Date. Effective as of
July 14, 2014, you assumed, and through the Separation Date you will continue to
assume, vacation status, wherein you shall utilize accrued PDO. To the extent
you are asked to perform services between July 14, 2014 and the Separation Date,
you shall not be required to utilize PDO for the period of time actually worked
during any such day. If asked to perform services, your minimum period of
service shall be four (4) hours. The Company will keep track of any hours
worked, though you shall remain responsible for submitting your hours of work to
the Human Resources department on at least a weekly basis. Effective as of the
Separation Date, you shall be paid your accrued but unused PDO (if any) in a
lump-sum payroll distribution, subject to normal withholdings and authorized
deductions.




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 2 of 2





3.    Consulting
Subject to Section 10, commencing on the Separation Date and ending on the five
(5) month anniversary of the Separation Date or your earlier death (the
“Consulting Period”), you shall be available, on a non-exclusive basis, as a
consultant to respond to, and shall respond with reasonable promptness and
completeness to, e-mail and telephone inquiries from the Company regarding
transitional matters provided that such inquiries would not interfere in any
significant manner with other business pursuits (including other employment) by
you (the “Consulting Arrangement”).
As compensation for all services performed by you under the Consulting
Arrangement, and subject to the performance thereof by you and the effectiveness
of the Supplemental Release under Section 10 below, the Company shall pay you a
monthly retainer at the rate of Thirty Two Thousand Dollars ($32,000), payable
in advance on the first day of the month. You acknowledge that you will be
providing the services required under the Consulting Arrangement as an
independent contractor and not as an employee or agent of the Company, and, as
such, you understand and agree that (a) you shall be responsible for all federal
and state income taxes and social security and Medicare taxes and other
legally-required payments on sums received from the Company under the Consulting
Arrangement, and (b) you shall have no right, power or authority in any way to
bind the Company or any of its affiliates to the fulfillment of any condition,
contract or obligation or to create any liability binding on the Company and/or
any of its affiliates, and shall not attempt to do any of these things. During
the Consulting Period you shall not be eligible to participate in or accrue
benefits under any Company benefit plan for which status as an employee of the
Company is a condition of such participation or accrual. To the extent that you
were deemed eligible to participate in any Company benefit plan, you hereby
waive your participation.
In addition, nothing in this Section 3 shall entitle you to the vesting of any
stock options or restricted stock or otherwise prevent your unvested stock
options and restricted stock from terminating effective as of the Separation
Date in accordance with applicable plan documents.
4.     Payments
Your base salary in effect as of the date hereof and other Company benefits to
which you are currently eligible shall continue through the Separation Date, it
being understood that, in accordance with the terms of the Farmer Bros. Co. 2005
Incentive Compensation Plan, as amended and restated as of December 31, 2008
(the “Incentive Plan”), you will not be entitled to any bonus or other payment
thereunder for fiscal 2015. No later than the Separation Date, you shall be
issued a final paycheck for services rendered to and through the Separation
Date. To the extent that the Company has authorized the incurrence of any
business expenses between the date of this Agreement and the Separation Date,
you will be entitled to reimbursement of those business expenses in accordance
with Company policy.
In addition to the foregoing, subject to Section 10, you shall be entitled to
receive the following amounts pursuant to this Agreement (the “Severance
Package”), provided you are not in breach hereof (see Section 21):
(a)    Salary continuation equal to $261,375.00 in the aggregate, such amount to
be paid out over twelve (12) months in bi-weekly installments in accordance with
the Company’s normal payroll schedule and practices, in each case subject to
applicable withholdings and authorized deductions, commencing in the month
following the month in which the Consulting Period ends. Each such payment shall
be considered a separate payment for purposes of Internal Revenue Code Section
409A (“Section 409A”).
(b)    If you elect COBRA continuation of Company-provided health coverage
within the election period set forth in the Company’s COBRA notice by completing
election forms that will be provided to you following the Separation Date, then
the Company will pay the same percentage of the premium for such COBRA coverage
as the Company would have paid had your employment not been terminated for
yourself and your family during the Consulting Period and for each of the twelve
(12) months of coverage following the end of the Consulting Period.




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 3 of 3





(c)    An amount equal to your final bonus under the Incentive Plan for the
Company’s fiscal year ended June 30, 2014 (“FY14”), as determined by the
Compensation Committee pursuant to the terms of the Incentive Plan and that
certain Target Award Notification Letter, dated October 18, 2013, between you
and the Company, as the same are in effect as of the date hereof, based on your
FY14 Target Award (as defined in the Incentive Plan) of $130,689 and achievement
of Company financial performance and your achievement of individual goals which
the Compensation Committee assigned to you, which final bonus amount shall not
be less than $130,689 and shall be payable in a lump sum, less applicable
withholdings, as soon as practicable after the Compensation Committee’s
determination thereof and in all events not later than December 31, 2014.
(d)    Outplacement services through December 31, 2015 not to exceed $5,000
through a provider selected by you and arranged directly through the Company.
You are not obligated to seek other employment as a condition to receipt of the
payments called for by this Section 4, and your earnings, income or profits from
other employment or business activities after the Separation Date, including
pursuant to the Consulting Arrangement, shall not reduce the Company’s payment
obligations under this Section 4.
Except as provided in this Section 4 or under applicable Company benefit plans
or laws, you shall not be entitled to any payments of any kind in connection
with the separation of your employment, including, without limitation, pursuant
to the Company’s Severance Pay Plan (FBC 0050A), and the Company shall make no
further payments or contributions on your behalf, whether for salary, vacation,
sick days, life insurance, long term disability insurance, cash profit sharing,
tuition reimbursement, deferred profit sharing or for any other compensation
(except as provided in Section 3) or benefits following the Separation Date.
5.    Equity Awards
During your employment with the Company, you have been granted certain stock
options and restricted stock awards. You and the Company agree that the signing
of this Agreement, including the Release of Claims contained herein, shall not
constitute any release or waiver of any of your stock option and/or vesting
rights. Vesting and exercise of all such awards shall be determined according to
the applicable plan documents. Notwithstanding anything to the contrary
contained herein, including, without limitation, the provision of consulting
services by you following the Separation Date pursuant to Section 3 above, your
separation of employment hereunder shall constitute a “Termination of
Employment” under all applicable plan documents.
6.    Certain Transition Assistance
Before and after the Separation Date, you agree to confer reasonably with the
Company at its request concerning any matters pertaining to your duties for the
Company.
7.    Employee Handbook and Company Policies
From the date hereof through the Separation Date, you agree to comply with, and
shall be entitled to rights as set forth in the Company’s Employee Handbook
which may be revised from time to time and other Company policies as in effect
and communicated to you from time to time.
8.    Confidential Information, Intellectual Property
You acknowledge that, during the course of your employment with the Company, you
have been given and have access to, and during the Consulting Period, you will
be given and will have access to, non-public and confidential business
information of the Company which includes and will include information
concerning pending or potential transactions, financial information concerning
the Company, information concerning the Company’s product formulas and
processes, information concerning the Company’s business plans and strategies,
information concerning Company




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 4 of 4





personnel and vendors, and other non-public proprietary information of the
Company (all collectively called “Confidential Information”).  All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act.  You covenant and agree that during and after the term of your
employment by the Company and the provision of consulting services by you
pursuant to Section 3 above, you will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the Chief Executive Officer or the Company’s Board of Directors.
You further covenant that during the Consulting Period and for a period of two
(2) years after the end of the Consulting Period, you will not, directly or
indirectly, overtly or tacitly, induce, attempt to induce, solicit or encourage
any customer or prospective customer of the Company to cease doing business
with, or not to do business with, the Company. During the Consulting Period and
for a period of one (1) year after the end of the Consulting Period, you agree
not to disrupt or interfere with the business of the Company by directly or
indirectly soliciting, recruiting, attempting to recruit, or raiding the
employees of the Company or otherwise inducing the termination of employment of
any employee of the Company. You also agree not to use Company's trade secret
information to directly or indirectly solicit the employees of the Company.
The Company and you agree that the covenants set forth in this Section 8 are
reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the Company’s election, an action may be
brought in a court of competent jurisdiction seeking a temporary restraining
order and a preliminary injunction against such breach or threatened breach
notwithstanding the arbitration provision of Section 24 below. Upon the court’s
decision on the application for a preliminary injunction, the court action shall
be stayed and the remainder of the dispute submitted to arbitration under
Section 24. The prevailing party in such legal action shall be entitled to
recover its costs of suit including reasonable attorneys’ fees.
9.    Non-Disparagement
You agree not to disparage the Company, its officers, directors and employees.
In particular, you agree that you will not make any statements, including any
statements on the Internet or any other electronic media, or cause any such
statements to be made, regarding the Company’s business, customers, officers,
directors or employees, the circumstances leading to the cessation of your
employment with the Company, or which are otherwise disparaging of the
reputation and good name of the Company or any of its officers, directors or
employees. Nothing in this Agreement shall prohibit you from complying with any
valid subpoena or court order or from responding truthfully to a governmental
inquiry or investigation.
10.    Release of Claims
In consideration for the promises made in this Agreement, you hereby release the
Company and its subsidiaries of any tier, and their respective current and
former officers, directors, agents, attorneys, employees, shareholders, and
affiliates, and the Company releases you, from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
the date this Agreement is fully executed. This general release includes, but is
not limited to: all federal and state statutory and common law claims, claims
related to your employment or the termination of your employment or related to
breach of contract, tort, wrongful termination, discrimination, wages or
benefits, or claims for any form of compensation. This release is not intended
to release any claims you have or may have against any of the released parties
for (a) indemnification as a director, officer, agent or employee under
applicable law, charter document or agreement, (b) health or other insurance
benefits based on claims already submitted or which are covered claims properly
submitted in the future, (c) vested rights under pension, retirement or other
benefit plans, or (d) in respect of events, acts or omissions occurring after
the date of your execution of this Agreement. In releasing claims unknown to you
or to the Company, at the present, you and the Company are waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction:




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 5 of 5





“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Nothing herein releases any of the Company’s executory obligations under this
Agreement.
You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). You also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which
you were already entitled. You have been advised by this writing, as required by
the ADEA that: (a) your waiver and release do not apply to any claims that may
arise after your signing of this Agreement; (b) you should consult with an
attorney prior to executing this release; (c) you have twenty-one (21) days
within which to consider this release (although you may choose to voluntarily
execute this release earlier); (d) you have seven (7) days following the
execution of this release to revoke this Agreement; and (e) this Agreement will
not be effective until the eighth day after this Agreement has been signed by
you.
In addition to the foregoing, as a condition to receipt of the Severance Package
and the Consulting Arrangement, you must execute and deliver to the Company
within twenty-one (21) days following the Separation Date (or such longer period
as may be required under applicable law) a general release of claims against the
Company other than claims to the payments called for by this Agreement, such
release to be in form and content substantially as attached hereto as Exhibit A
(“Supplemental Release”), and said Supplemental Release shall have become
effective under applicable laws, including the ADEA. If you fail to execute the
Supplemental Release on or within twenty-one (21) days after the Separation
Date, or effectively revoke the acceptance of the Supplemental Release, you
shall not receive the Severance Package set forth in Section 4 above or be
entitled to the Consulting Arrangement set forth in Section 3 above.
11.    Execution of Other Documents
You and the Company agree to perform any and all acts, and to execute any and
all additional documents, that are reasonable or necessary in furtherance of
this Agreement.
12.    Disclosure of Agreement
This Agreement may be filed with or provided to the Securities and Exchange
Commission (“SEC”) or any other governmental instrumentality or agency,
including the Internal Revenue Service, if the Company deems such filing or
provision to be necessary.
13.    Bound Parties
This Agreement shall be binding upon and shall inure to the benefit of you and
the Company and your/its respective heirs, executors, administrators and
representatives, attorneys, successors, and assigns. You agree that you may not
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise without the prior written consent of the Company.
14.    Legal Representation
This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement, and that you are voluntarily
entering into this Agreement.




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 6 of 6





15.    Absence of Reliance
In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than as set
forth herein.
16.    Enforceability
If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
17.    Waiver
No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
18.    Governing Law; Interpretation
This Agreement shall be interpreted and enforced under the laws of the State of
California, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the drafter of all or any
portion of this Agreement.
19.    Entire Agreement
This Agreement constitutes the entire agreement between you and the Company with
respect to the subject matter hereof. This Agreement supersedes any previous
agreements or understandings between you and the Company, and any other Company
policies, plans and arrangements, respecting such subject matter. Any oral
representations or modifications concerning this Agreement shall be of no force
or effect. This Agreement can be modified only by a writing signed by all
parties hereto.
20.    At-Will Employment
You and the Company understand and acknowledge that your employment with the
Company constitutes “at-will” employment. Subject to the Company's obligation to
provide severance benefits as specified herein, you and the Company acknowledge
that this employment relationship may be terminated at any time, upon written
notice to the other party, with or without good cause or for any or no cause, at
the option either of the Company or you.
21.    Breach
A party will not be deemed to be in breach of this Agreement unless such party’s
failure to comply with the obligations imposed on such party by this Agreement
has continued uncured for a period of five (5) days, or such longer period not
to exceed thirty (30) days as is reasonably necessary to effect a cure, after
receipt of written notice describing the alleged breach with reasonable
specificity.




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 7 of 7





22.    Section 409A
The provisions of this Agreement will be interpreted and construed in favor of
their meeting any applicable requirements of Section 409A. The Company, in its
reasonable discretion, may amend (including retroactively) this Agreement in
order to conform with Section 409A, including amending to facilitate your
ability to avoid the imposition of interest and additional tax under
Section 409A. By accepting this Agreement, you hereby agree and acknowledge that
the Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to you hereunder. Further, by the acceptance of this Agreement, you acknowledge
that (a) you have obtained independent tax advice regarding the application of
Section 409A to the payments due to you hereunder, (b) you retain full
responsibility for the potential application of Section 409A to the tax and
legal consequences of payments payable to you hereunder, and (c) the Company
shall not indemnify or otherwise compensate you for any violation of
Section 409A that may occur in connection with this Agreement.
23.    Form 8-K Reporting Requirements
The Company will file a Form 8-K with the SEC which will state as follows:
“Pursuant to a Separation Agreement (the “Separation Agreement”), dated as of
July 16, 2014, between the Company and Mark A. Harding, the Company’s Senior
Vice President of Operations, Mr. Harding’s employment with the Company and its
subsidiaries shall terminate as of July 31, 2014. In connection with the
separation, Mr. Harding will be paid certain severance payments, including
salary continuation in the aggregate amount of $261,375, and will receive
certain other assorted separation benefits. In addition, in order to accommodate
a smooth transition of Mr. Harding’s responsibilities, Mr. Harding has agreed to
provide consulting services to the Company through December 31, 2014. During the
consulting period, Mr. Harding will receive a monthly retainer of $32,000 and
certain COBRA benefits. The Separation Agreement, setting forth the terms of the
severance and consulting arrangement, is attached hereto as Exhibit 10.1 and
incorporated herein by reference.”
24.    Disputes
All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS (“JAMS”) or successor organization,
for binding arbitration in Los Angeles County by a single arbitrator who shall
be a former California Superior Court judge.  Except as may be otherwise
provided herein, the arbitration shall be conducted under the California
Arbitration Act, Code of Civil Procedure §1280 et seq.  The parties shall have
the discovery rights provided in Code of Civil Procedure §1283.05 and §1283.1.
 The arbitration hearing shall be commenced within ninety (90) days after the
selection of an arbitrator by mutual agreement or, absent such mutual agreement,
the filing of the application with JAMS by either party hereto, and a decision
shall be rendered by the arbitrator within thirty (30) days after the conclusion
of the hearing. The arbitrator shall have complete authority to render any and
all relief, legal and equitable, appropriate under California law, including the
award of punitive damages where legally available and warranted. The arbitrator
shall award costs of the proceeding, including reasonable attorneys’ fees and
the arbitrator’s fee and costs, to the party determined to have substantially
prevailed.  Judgment on the award can be entered in a court of competent
jurisdiction.
25.    Change in Control Severance Agreement
The Change in Control Agreement shall be terminated as of the date of this
Agreement.
26.    Notices
Notices under this Agreement shall be in writing and delivered by a commercial
delivery service addressed as follows:




--------------------------------------------------------------------------------

Mr. Mark A. Harding
July 16, 2014
Page 8 of 8





If to you:
Mr. Mark A. Harding
Mailing Address


If to the Company:
Farmer Bros. Co.
20333 South Normandie Avenue
Torrance, CA 90502
Attention: Pat Quiggle
Notices shall be deemed received upon delivery. Addresses may be changed by
written notice.
27.    Counterparts
This Agreement can be signed in counterparts each of which shall be deemed an
original and which together will constitute one and the same instrument.
Electronic delivery of a signed counterpart shall be deemed delivery of an
original.
28.    Time for Consideration; Effective Date
You have been advised that you have twenty-one (21) days to consider the terms
of this Agreement, although you may sign and return it sooner. You have elected
to sign this Agreement as of the date first written above and acknowledge that
you have waived such twenty-one (21) day period to consider this Agreement. You
have the right to revoke this Agreement at any time within the seven (7) day
period following the date on which you sign it, by delivering written notice of
such revocation to the Company at 20333 South Normandie Avenue, Torrance,
California 90502 by 5:00 p.m., Pacific Daylight Time, on the seventh day. If you
do not revoke acceptance within the seven (7) day period, your acceptance of
this Agreement shall become binding and enforceable on the eighth day. The
Severance Package shall become due and payable in accordance with Section 4
above and the Consulting Arrangement shall become effective after the effective
date of the Supplemental Release described in Section 10, provided you sign the
Supplemental Release and do not revoke such Supplemental Release.
If the foregoing is agreeable to you, please sign, date, and return this letter
agreement.
Very truly yours,
FARMER BROS. CO.
By:    /s/ Michael H. Keown
Michael H. Keown
President and Chief Executive Officer


Accepted:
/s/ Mark A. Harding
Mark A. Harding






--------------------------------------------------------------------------------

[ex101markhardingsepar_image1.gif]




[ex101markhardingsepar_image2.gif]





EXHIBIT A
SUPPLEMENTAL RELEASE

--------------------------------------------------------------------------------



I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective July 31, 2014 (the “Separation Date”). The Company has agreed that if
I choose to sign this Supplemental Release (this “Agreement”), the Company will
pay me the severance benefits, subject to applicable withholdings and authorized
deductions, and enter into a consulting arrangement pursuant to the terms of the
Separation Agreement, dated July 16, 2014 (the “Separation Agreement”), between
me and the Company. I understand that I am not entitled to the Severance Package
or Consulting Arrangement (as such terms are defined in the Separation
Agreement) unless I sign this Agreement.
In consideration for the Severance Package and Consulting Arrangement, I
acknowledge and agree that I am bound by the provisions of the Separation
Agreement and hereby release the Company and its current and former officers,
directors, agents, attorneys, employees, shareholders, and affiliates from any
and all claims, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are known or
unknown, arising at any time prior to the date I sign this Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of compensation. This
release is not intended to release any claims I have or may have against any of
the released parties for (a) indemnification as a director, officer, agent or
employee under applicable law, charter document or agreement, (b) severance and
other termination benefits specifically provided for in the Separation Agreement
which constitutes a part of the consideration for this release, (c) health or
other insurance benefits based on claims already submitted or which are covered
claims properly submitted in the future, (d) vested rights under pension,
retirement or other benefit plans, or (e) in respect of events, acts or
omissions occurring after the date of this Agreement. In releasing claims
unknown to me at present, I am waiving all rights and benefits under
Section 1542 of the California Civil Code, and any law or legal principle of
similar effect in any jurisdiction: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke this Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed by me.
I accept and agree to the terms and conditions stated above.




Dated:__________                ________________________________
                                Mark A. Harding




--------------------------------------------------------------------------------

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 •Toll Free:
(800) 735-2878 • FarmerBros.com

